DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a surrounding condition acquiring unit configured to acquire in claim 1 (modified by structure in claim 2)
an external notification device configured to generate in claims 1 and 5-7
a navigation device that retains map information in claim 4

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield US 9868391 in view of Eberbach US 9599986.

	Regarding claim 1, Fairfield discloses a vehicle control system configured for autonomous driving, comprising: 
a control unit for steering, accelerating, and decelerating a vehicle (computing device 110, and deceleration system, acceleration system, steering system, 160, 162, 164);  
a surrounding condition acquiring unit configured to acquire a surrounding condition of the vehicle (perception system 172, may provide computing device with information about the vehicle’s environment); and 
an external notification device configured to generate an acoustic notification at a first notification volume and the acoustic notification at a second notification volume higher than the first notification volume to a surrounding part of the vehicle (see Col. 4 lines 38-55 wherein each scenario is associated with a particular type of honking noise, the scenarios may identify a type of object, range of locations of the object relative to the vehicle, etc. and based on each identified scenario, a type of honking noise appropriate for the scenario may be identified and see Col. 7 line lines 9-14, wherein for the same object type the volume of an audible indication could be varied depending on other aspects of the situation. For instance, vehicle 100 may require a quieter honking noise to notify another vehicle in front of the vehicle (when a person is present within a predetermined range), than would be needed to signal another vehicle across a large multiway stop (no person present within predetermined range); and 
wherein the control unit is configured to determine if a person is present within a predetermined range from the vehicle according to information obtained by the surrounding condition acquiring unit, the control unit causing the external notification device to generate the acoustic notification at the first notification volume when a person is present within the predetermined range, and at the second notification volume when a person is not present within the predetermined range (see Col. 7 line lines 9-14, wherein for the same object type the volume of an audible indication could be varied depending on 

Fairfield fails to explicitly disclose however Eberbach teaches the vehicle control system wherein the control unit is configured to execute a stop process by which the vehicle is parked in a prescribed stop area when it is detected that the control unit or the driver has become incapable of properly maintaining a traveling state of the vehicle (See Col. 7 lines 12-43 wherein an emergency event based on the monitored driver occurs, the vehicle is autonomously driven to a facility and a safe position in which to park is also determined), and further teaches sounding an alarm once the driver is incapable of properly maintaining a traveling state of the vehicle (step 514).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle control system as disclosed by Fairfield with the driver monitoring and alarm initiation as taught by Eberbach in order to ensure the safety of an occupant by automatically taking control of a vehicle in response to detecting an emergency medical event of a vehicle occupant during a journey.    

Regarding claim 2, the combination of Fairfield and Eberbach teaches the limitations of claim 1 as shown above.  Fairfield further discloses a perception system configured to capture a view outside of the vehicle (perception system 172, may provide computing device with information about the vehicle’s environment).  Fairfield fails to explicitly disclose however that the perception system is an external camera.  Eberbach however teaches the vehicle control system, wherein the surrounding condition acquiring unit comprises an external camera configured to capture a view outside of the vehicle (see Col. 4 lines 49-56, wherein objects are detected external to the vehicle using sensors such as cameras).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle control system as disclosed by Fairfield with the driver monitoring by camera and alarm initiation 

Regarding claim 3, the combination of Fairfield and Eberbach teaches the limitations of claim 1 as shown above.  Fairfield further discloses the vehicle control system, wherein the control unit is configured to determine a presence or an absence of an object that moves at a speed equal to or higher than a predetermined value within a predetermined range from the vehicle according to a surrounding condition acquired by the surrounding condition acquiring unit, the control unit determining a presence of a person when an object moving at a speed equal to or higher than the predetermined value within the predetermined range from the vehicle is detected, and an absence of a person when an object moving at a speed equal to or higher than the predetermined value within the predetermined range from the vehicle is not detected (See at least see Col. 4 lines 38-55 wherein each scenario is associated with a particular type of honking noise, the scenarios may identify a type of object, range of locations of the object relative to the vehicle, etc. and based on each identified scenario, a type of honking noise appropriate for the scenario may be identified, further see Col. 6 lines 64-66, wherein the type of audible indication may depend upon the type of object in the situation and also Col. 13 lines 1-15, wherein the speed of the identified object is also determined and is fed to the situation/scenario).  Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to take into account whether an obstacle exists within a predetermined range based on the speed of the object as well in order to accurately determine the appropriate audible response for every scenario in order to maintain the safety of the surrounding obstacles and occupants.  


	Regarding claim 4, the combination of Fairfield and Eberbach teaches the limitations of claim 1 as shown above.  Fairfield further discloses the vehicle control system, wherein the surrounding condition acquiring unit further includes a navigation device that retains map information, and is configured to identify a position of the vehicle, and the control unit is configured to acquire a presence or an absence of a building located within a predetermined range from the vehicle according to the position of the vehicle identified by the navigation device and the map information (in at least Col. 9 lines 30- 38, highly detailed 

Regarding claim 7, the combination of Fairfield and Eberbach teaches the limitations of claim 1 as shown above.  Fairfield further discloses the vehicle control system, wherein the external notification device is configured to emit the acoustic notification rearward, leftward and/or rightward, in addition to emitting the acoustic notification forward (See Col. 8 lines 33-37, external speakers arranged at various locations on the vehicle in order to provide audible notifications to objects external to the vehicle).  

s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield US 9868391 in view of Eberbach US 9599986 in view of Schoenberg US 2012/0232749 in view of obvious rationale.

	Regarding claims 5 and 6, the combination of Fairfield and Eberbach teaches the limitations of claim 1 as shown above.  Fairfield discloses the vehicle control system wherein the external notification device is configured to emit acoustic notifications at different notification volumes based on specific scenarios encountered by the surrounding conditions of the vehicle (see Col. 4 lines 38-55 wherein each scenario is associated with a particular type of honking noise, the scenarios may identify a type of object, range of locations of the object relative to the vehicle, etc. and based on each identified scenario, a type of honking noise appropriate for the scenario may be identified).  Fairfield fails to explicitly disclose however Schoenberg teaches a system which provides an alarm or notification that a child is in a car seat.  Schoenberg further teaches an initial alarm indicative of a child while a parent is present and further when the parent may no longer be present, the control escalates the alarm, including possibly sounding an external alarm on the vehicle trying to attract the attention of passers-by to get them to break into the vehicle and rescue the child (in at least paragraph [0098]).  Therefore at the time of the invention the problem of alerting passers-by, changing the volumes based on different scenarios and attempting to rescue a fellow occupant or child are all recognized problems in the art.  Further, there is a finite number of identified predictable solutions to the recognized need, in this case when a parent or driver is no longer around a vehicle, playing the loudest alarm possible when a rescue scenario or situation occurs and playing a softest alarm when the user is still around the vehicle and there is no occupant/child on board the vehicle.  This leads to a finding that one of ordinary skill in the art to have pursued the known potential solutions with a reasonable expectation of success since it would be obvious to play a sound or alarm as loud as possible to let everyone around the vehicle know that there is a situation in which a passenger is onboard the vehicle however is unable to help themselves and that the driver of the vehicle is not in sight, so that this person can safely be rescued or saved and further to play an alarm at a quiet volume when a driver or person that knows the passenger/child is present and may already know about the situation at hand.  Therefore in order to ensure the safety of the driver and the fellow occupants/child onboard the .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure described below.

US 8232874 Aneiros discloses a method of informing of a child left unattended in a locked vehicle according to the present disclosure comprises the steps of providing a sensor in a child seat, starting the sensor when ignition of the vehicle was turned off, generating a warning signal and transmitting same from a transmitter in the child seat after a predetermined time elapsed since the starting of the sensor, receiving the warning signal in the vehicle and sending same to a CPU of the vehicle to start an alarm sound signal and turn exterior alarm lights on, and, if the sensor remains not disabled, to further unlock door locks and start ignition and air conditioner to bring the temperature in the vehicle back to normal. In doing so, a driver and passersby are alerted, their attention is drawn to the vehicle with the child left unattended, and it is made possible for them to access the vehicle to rescue the child preventing the child from being exposed to high temperature inside the locked vehicle.

US 10002535 Hille discloses a vehicle location system includes a vehicle-based communication unit having a processor. The processor is configured to analyze request signals from a portable communication device. A first audible output device is configured to generate a first audible sound. A second audible output device is configured to generate a second audible sound. The sound generated by the second audible output device is a greater sound pressure than the first audible output device. The processor selectively enables one of the first audible output device and second audible output device based on the processor comparing a proximity characteristic of the request signals to a predetermined threshold. 

US 2020/0189462 Shimizu discloses an in -vehicle accident prevention device includes: an occupant detection unit that detects an occupant inside a vehicle; an abnormality detection unit that detects an abnormality in the vehicle; and a control unit that controls a warning device to warn an inside or an outside of the vehicle or controls on -vehicle equipment to mitigate the abnormality when the occupant detection unit detects the occupant and the abnormality detection unit detects the abnormality. The occupant detection unit extracts physical characteristics or behavioral characteristics of the occupant to further detect a type of the occupant or whether or not the occupant is able to cope with the abnormality. The control unit executes the warning by the warning device and the abnormality mitigation by the on -vehicle equipment according to a result of the detection by the occupant detection unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669